EXHIBIT 99.5 CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO RULE 24b-2 Certain portions of this exhibit, as indicated by “[*]”, have been omitted, pursuant to a request for confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934. The omitted materials have been filed separately with the Securities and Exchange Commission. PURCHASE ORDER P.O. No.: PZ2010080501SEN-2Date: August 5, 2010 Customer: Perusat S.A. Address: Av. Camino Real 493 of. 1101 San Isidro Lima 27 Peru Bank Item: (Accounting Bank name, A/C number) Contact Person: Mario Navarro Supplier: ZTE CORPORATION PERU Address: Av. Rivera Navarrete N°515 Int. A Of. 601 Edificio Capital – San Isidro, Lima-Peru. Bank Name: CITIBANK DEL PERU US Dollar Account: Contact Person: Chen Xing 1. Order Amount & Price Service Price List Item Province 1 Service Unit Price without IGV Qty Total Amount without IGV Network Design [*] 50 [*] Planning & Optimization [*] 50 [*] PAC Acceptance Test [*] 50 [*] Document Transfer [*] 50 [*] Project Management [*] 1 [*] Guarantee for 2 years [*] 1 [*] SUBTOTAL [*] 2 Management Service for network operation 　 　 　 Management Service – 2 Years [*] 1 [*] SUBTOTAL [*] 3 Training WiMAX Training (MGW, AAA ,BS)(20 days for 5-10 students ) [*] 1 [*] MICROWAVETraining (5days for 5-10 students) [*] 1 [*] Datacomm Training (5 days for 10-15 students) [*] 1 [*] SDH Training (5 days for 10-15 students) [*] 1 [*] SUBTOTAL without IGV [*] TOTAL without IGV * Confidential 2. Payment Term: A.Training The 100% contracted value (including Peru IGV tax) shall be paid 10 business days before the training. B.Local Engineering & Services Signing of contract 100% of contracted value (including Peru IGV tax) for Item 1.1, Network Design, shall be paid within 20 days after removal ofconditions described in Section 4 below and signature of this purchase order. Delivery of Equipment to Lima 15% of contracted value (including Peru IGV tax) of all Items except 1.1 within 10 business days of a bill of lading. Provisional Acceptance Certification (PAC) 55% of contracted value (including Peru IGV tax) shall be paid within 10 business days after PAC issuance date. Final Acceptance Certification (FAC) 30% of contracted value (including Peru IGV tax) shall be paid within 10 business days after FAC issuance date. C.Management Services Milestone Payment Issuance of invoice for expenses caused every three months from PAC issuance date. Real expenses (including Peru IGV tax) caused shall be paid within 10 business days beginning from end of every three months. 3. The implement schedule shall be detailed in Attachment 2: Implementation Schedule. Page 2 of 3 4. Other Condition: This PO is conditioned upon Customer providing notice to Supplier that Customer has received extension of existing licenses and concessions from Peru’s Ministry of Transportation and Communication. 5. Other clauses refer to Service Contract (“Contract”) signed by and between Customer and Supplier on August 3, 2010 (Contract No.PZ2010080501SEN). Offered and signed by the Customer: Accepted on behalf of the Suppler: PERUSAT S.A. ZTE CORPORATION, PERU By: /s/ Mario Navarro By: /s/ Chen Xing Name: Mario Navarro Name: Chen Xing Title: Chief Executive Officer Title: General Manager Date: August 5, 2010 Date: August 5, 2010 Please confirm this order by return fax. Page 3 of 3
